Case 3:20-cv-02190-DMS-DEB Document 14 Filed 03/01/21 PageID.567 Page 1 of 16



  1   XAVIER BECERRA
      Attorney General of California
  2   ANTHONY R. HAKL
      Supervising Deputy Attorney General
  3   GABRIELLE D. BOUTIN
      Deputy Attorney General
  4   State Bar No. 267308
       1300 I Street, Suite 125
  5    P.O. Box 944255
       Sacramento, CA 94244-2550
  6    Telephone: (916) 210-6053
       Fax: (916) 324-8835
  7    E-mail: Gabrielle.Boutin@doj.ca.gov
      Attorneys for Defendants Attorney General
  8   Becerra and Director Luis Lopez, in their
      official capacities
  9
                       IN THE UNITED STATES DISTRICT COURT
 10
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 11
                                     CIVIL DIVISION
 12
 13
 14   LANA RAE RENNA, et al.,                  Case No. 3:20-cv-02190-DMS-DEB
 15                                Plaintiffs, REPLY IN SUPPORT OF MOTION
                                               TO DISMISS
 16               v.
                                               Date/Time: To Be Set By Court
 17                                            Dept:         13A
      XAVIER BECERRA, in his official          Judge:        Hon. Dana M. Sabraw
 18   capacity as Attorney General of          Trial Date: None set
      California; and LUIS LOPEZ, in his       Action Filed: 11/10/2020
 19   official capacity as Director of the
      Department of Justice Bureau of
 20   Firearms,
 21                              Defendants.
 22
 23
 24
 25
 26
 27
 28

                                          Reply in Support of Motion to Dismiss (20-cv-2190)
Case 3:20-cv-02190-DMS-DEB Document 14 Filed 03/01/21 PageID.568 Page 2 of 16



  1                                            TABLE OF CONTENTS
  2
                                                                                                                        Page
  3   Introduction ............................................................................................................1
      Argument ................................................................................................................1
  4
            I.     The Roster Removal Provision is Nonjusticiable Because No
  5                Imminent, Non-Speculative Harm is Alleged ......................................1
            II.    The Unsafe Handgun Act Does Not Violate the Second
  6                Amendment ........................................................................................3
  7                A.        The Unsafe Handgun Act Does Not Burden Conduct
                             Protected by the Second Amendment ........................................3
  8                B.        Even if the Second Amendment Applied, the Unsafe
                             Handgun Act Withstands Constitutional Scrutiny .....................6
  9
                             1.        The UHA Is Subject Only to Intermediate Scrutiny ........6
 10                          2.        The UHA Satisfies Intermediate Scrutiny .......................7
 11         III. The Unsafe Handgun Act Does Not Violate Equal Protection.............9
      Conclusion ............................................................................................................ 10
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                   i
                                                              Reply in Support of Motion to Dismiss (20-cv-2190)
Case 3:20-cv-02190-DMS-DEB Document 14 Filed 03/01/21 PageID.569 Page 3 of 16



  1                                         TABLE OF AUTHORITIES
  2
                                                                                                                         Page
  3   CASES
  4   District of Columbia v. Heller
  5      554 U.S. 570 (2008) ...................................................................................passim
  6   Duncan v, Becerra
  7     970 F.3d 1133 (9th Cir. 2020) .............................................................................5

  8   Freeman v. City of Santa Ana
         68 F.3d 1180 (9th Cir. 1995) ...............................................................................9
  9
 10   Friends of the Earth, Inc. v. Laidlaw Environmental Services (TOC),
         Inc.
 11      528 U.S. 167 (2000) ............................................................................................1
 12
      Fyock v. Sunnyvale
 13     779 F.3d 991 (9th Cir. 2015) ....................................................................... 6, 7, 8
 14   Green v. City of Tucson
 15     340 F.3d 891 (9th Cir. 2003) ............................................................................. 10

 16   Jackson v. City & Cty. of San Francisco
         746 F.3d 953 (9th Cir. 2014) ........................................................................... 7, 8
 17
 18   Mont. Shooting Sports Ass’n v. Holder
        No. CV-09-147-DWM-JCL, 2010 WL 3926029 (D. Mont. Aug. 31,
 19     2010) ..................................................................................................................6
 20
      Ohio Forestry Ass’n, Inc. v. Sierra Club
 21     523 U.S. 726 (1998) ............................................................................................2
 22   Oklevueha Native Am. Church of Haw., Inc. v. Holder
 23     676 F.3d 829 (9th Cir. 2012) ...............................................................................2
 24   Pena v. Lindley
        898 F.3d 969 (9th Cir. 2018) ......................................................................passim
 25
 26   Rhode v. Becerra
        445 F.Supp.3d 902 (2020)...................................................................................5
 27
 28
                                                                  ii
                                                             Reply in Support of Motion to Dismiss (20-cv-2190)
Case 3:20-cv-02190-DMS-DEB Document 14 Filed 03/01/21 PageID.570 Page 4 of 16



  1                                        TABLE OF AUTHORITIES
  2                                              (continued)
                                                                                                                       Page
  3   Safer Chems., Healthy Fams. v. EPA
  4      943 F.3d 397 (9th Cir. 2019) ........................................................................... 1, 9

  5   Silvester v. Harris
          843 F.3d 816 (9th Cir. 2016) ........................................................................... 6, 8
  6
  7   Teixera v. Cty. of Alameda
         873 F.3d 670 (9th Cir. 2017) ........................................................................... 5, 6
  8
      United States v. Chovan
  9
        735 F.3d 1127 (9th Cir. 2013) .............................................................................8
 10
      STATUTES
 11
      California Penal Code
 12
         § 31910(b)(7) .............................................................................................. 1, 2, 9
 13      § 32110(h) ........................................................................................................ 10
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                iii
                                                            Reply in Support of Motion to Dismiss (20-cv-2190)
Case 3:20-cv-02190-DMS-DEB Document 14 Filed 03/01/21 PageID.571 Page 5 of 16



  1                                    INTRODUCTION
  2        In Pena v. Lindley, the Ninth Circuit recognized that while the Second
  3   Amendment protects individuals’ right to “possess a lawful firearm in the home
  4   operable for the purpose of immediate self-defense,” individuals have no
  5   “constitutional right to purchase a particular handgun.” 898 F.3d 969, 973, 975
  6   (9th Cir. 2018). Accordingly, the Court rejected Second Amendment and equal
  7   protection challenges to California’s Unsafe Handgun Act (UHA), which
  8   merely requires that certain new handgun models sold in California include three
  9   safety features, each of which the Ninth Circuit upheld in Pena. The UHA also
 10   currently permits the sale of approximately 800 handgun models. It therefore does
 11   not inhibit Plaintiff’s ability to keep and bear arms for self-defense in the home,
 12   even if there are other handgun models that Plaintiffs would prefer. The Court
 13   should grant Defendants’ motion and dismiss Plaintiffs’ Complaint.
 14                                       ARGUMENT
 15   I.   THE ROSTER REMOVAL PROVISION IS NONJUSTICIABLE BECAUSE NO
           IMMINENT, NON-SPECULATIVE HARM IS ALLEGED
 16
 17        Plaintiffs’ challenges to the roster removal provisions should be dismissed as
 18   nonjusticiable, because Plaintiffs have alleged no injury that is “actual or imminent,
 19   not conjectural or hypothetical.” Friends of the Earth, Inc. v. Laidlaw
 20   Environmental Services (TOC), Inc., 528 U.S. 167, 180-81 (2000); see also Safer
 21   Chems., Healthy Fams. v. EPA, 943 F.3d 397, 411 (9th Cir. 2019).
 22        Plaintiffs’ only alleged injury resulting from the roster is that the number of
 23   handguns on the roster will eventually become unacceptably small. Compl., ¶ 56.
 24   This conclusion is hypothetical and speculative. Plaintiffs offer no supporting facts
 25   regarding when or how this is likely to happen. Moreover, it is simply not possible
 26   that the number of handguns on the roster will “shrink into oblivion,” as Plaintiffs
 27   allege. See id., ¶ 56. This is so for at least three reasons. First, the removal
 28   provision—section 31910(b)(7)—applies only to “semiautomatic pistols.” It does
                                                 1
                                              Reply in Support of Motion to Dismiss (20-cv-2190)
Case 3:20-cv-02190-DMS-DEB Document 14 Filed 03/01/21 PageID.572 Page 6 of 16



  1   not apply to revolvers or any other types of handguns. Second, the provision
  2   applies only when a semiautomatic pistol is “newly added” to the roster.
  3   § 31910(b)(7). Thus, if a handgun is subject to removal under § 31910(b)(7), that
  4   occurs only after some other new handgun has been added to the roster. Third, the
  5   removal provision does not apply to these newly added handguns, which will
  6   necessarily contain the relevant safety features. § 31910(b)(7). In other words, once
  7   a handgun with those three features is added to roster, it is not subject to removal
  8   under section 31910(b)(7).
  9        For similar reasons, Plaintiffs’ challenge should be dismissed as prudentially
 10   unripe. Prudential ripeness requires the Court “to first consider the fitness of the
 11   issues for judicial review, followed by the hardship to the parties of withholding
 12   court consideration.” Oklevueha Native Am. Church of Haw., Inc. v. Holder, 676
 13   F.3d 829, 837 (9th Cir. 2012). Plaintiff’s challenge to section 31910(b)(7) is not fit
 14   for review because, as discussed above, Plaintiffs cannot meaningfully allege that
 15   the number of handguns on the roster will, as Plaintiffs essentially allege, shrink to
 16   zero. If for some reason that drastic development does occur, it may qualify as
 17   “further factual development” that amounts to a concrete dispute. But there is no
 18   such dispute now. Ohio Forestry Ass’n, Inc. v. Sierra Club, 523 U.S. 726, 737
 19   (1998). Moreover, Plaintiffs would experience no hardship if the courts delay
 20   consideration of the constitutionality of the roster removal provision. The
 21   allegations of the Complaint indicate that Plaintiffs remain able to purchase and
 22   possess firearms as a general matter.
 23        Plaintiffs argue that, under the terms of the roster removal provision, it is a
 24   certainty that each time a handgun model is added to the roster, three grandfathered
 25   models will be removed. Opp. at 23. They assert that this alone constitutes an
 26   “actual or imminent injury.” Id. at 24. Plaintiffs do not even attempt to speculate
 27   how many times this will occur. They therefore appear to suggest that the addition
 28   of even one new model—and the corresponding removal of three other models—
                                                 2
                                              Reply in Support of Motion to Dismiss (20-cv-2190)
Case 3:20-cv-02190-DMS-DEB Document 14 Filed 03/01/21 PageID.573 Page 7 of 16



  1   would cause them injury. In other words, Plaintiffs suggest that the diminution of
  2   the roster from even 779 to 777 models, for example, would cause them concrete
  3   harm. See also Opp. at 22. In other words, Plaintiffs appear to argue that they have
  4   a constitutional right to purchase those handguns that are numbers 779 and 778 on
  5   the roster. But the Ninth Circuit has already rejected this argument, expressly
  6   holding in Pena that purchasers do not have a “constitutional right to purchase a
  7   particular handgun.” Pena, 898 F.3d at 973.
  8         Plaintiff have failed to show that the roster removal provision will cause them
  9   any actual, non-speculative injuries. Their constitutional challenges to the
 10   provision should be dismissed on the grounds that Plaintiffs lack standing and the
 11   challenges lack both constitutional and prudential ripeness.
 12   II.   THE UNSAFE HANDGUN ACT DOES NOT VIOLATE THE SECOND
            AMENDMENT
 13
 14         The two-step Second Amendment inquiry “(1) asks whether the challenged
 15   law burdens conduct protected by the Second Amendment and (2) if so, directs
 16   courts to apply an appropriate level of scrutiny.” Here, the UHA does not burden
 17   protected conduct, because the Second Amendment does not confer a right to
 18   purchase any handgun of one’s choice. Even if it did, however, the UHA would
 19   survive intermediate scrutiny because, as the Ninth Circuit recognized in Pena,
 20   there is a reasonable fit between its provisions and the important public interests of
 21   promoting public safety and reducing crime.
 22         A.   The Unsafe Handgun Act Does Not Burden Conduct Protected
                 by the Second Amendment
 23
 24         The UHA does not burden conduct protected by the Second Amendment. As
 25   the Ninth Circuit expressly stated in Pena, the Second Amendment does not
 26   provide a “constitutional right to purchase a particular handgun.” Pena, 898 F.3d at
 27   973. Rather, it protects individuals’ right to “possess a ‘lawful firearm in the home
 28   operable for the purpose of immediate self-defense.’” Id. at 975 (quoting District of
                                                3
                                             Reply in Support of Motion to Dismiss (20-cv-2190)
Case 3:20-cv-02190-DMS-DEB Document 14 Filed 03/01/21 PageID.574 Page 8 of 16



  1   Columbia v. Heller, 554 U.S. 570, 635 (2008)). Thus, in Heller, the Second
  2   Amendment protected against a law that “totally bann[ed] handgun possession in
  3   the home.” Heller, 554 U.S. at 628. The Court explained however, that, “the right
  4   secured by the Second Amendment . . . [is] not a right to keep and carry any
  5   weapon whatsoever in any manner whatsoever and for whatever purpose.” Heller,
  6   554 U.S. at 627. It then provided an expressly non-exhaustive list of
  7   “presumptively lawful regulatory measures,” that the Constitution leaves for
  8   combating the problem of firearm violence in the United States. Id. at 627; id. at
  9   627 n.26, 636. These include “laws imposing conditions and qualifications on the
 10   commercial sale of arms.” Id. at 626.
 11        The UHA is a law “imposing conditions and qualifications on the commercial
 12   sale of arms,” and therefore not within the scope of the Second Amendment. The
 13   law merely regulates the safety features of certain handguns manufactured and
 14   commercially sold in California. As the Ninth Circuit emphasized in Pena, unlike
 15   in Heller, the UHA “does not restrict possession of handguns in the home or
 16   elsewhere.” Pena, 898 F.3d at 977 (emphasis in original). It also allows Plaintiffs
 17   to purchase in California an unlimited number of the 805 handguns currently on the
 18   roster. 1 The UHA therefore does not limit Plaintiffs’ “inherent right to self-
 19   defense,” Heller, 554 U.S. at 628.
 20        Plaintiffs argue that the UHA burdens conduct protected under the Second
 21   Amendment because the Act implicates firearms that are in “common use.” Opp.
 22   at 5. On this point, Plaintiffs rely heavily on a Ninth Circuit panel opinion that—
 23   since the filing of Plaintiffs’ opposition—has been vacated, with the Ninth Circuit
 24   agreeing to rehear the case en banc. For the few months that it was operative, the
 25   relevant panel opinion acknowledged only that “common use” of a firearm is
 26
            1
             Plaintiffs assert this in their opposition brief as the current number of roster
 27   handguns. Opp. at 7. Notably, this number is higher that the number of handgun
      models that Plaintiffs alleged were on the roster when they filed their complaint in
 28   January 2021 (779). Compl. at 17.
                                                 4
                                              Reply in Support of Motion to Dismiss (20-cv-2190)
Case 3:20-cv-02190-DMS-DEB Document 14 Filed 03/01/21 PageID.575 Page 9 of 16



  1   necessary in order to establish Second Amendment protection—it did not establish
  2   that common use alone is sufficient for the protection. See Duncan v, Becerra, 970
  3   F.3d 1133, 1145-51 (9th Cir. 2020), vacated and en banc review granted, 2021 WL
  4   728825 (9th Cir. Feb. 25, 2021). In any event, the panel opinion having been
  5   vacated in its entirety, this Court need not consider Duncan at all.
  6        The district court decision in Rhode also does not establish that the “common
  7   use” factor is dispositive of Second Amendment burden question. Indeed, there,
  8   the court stated that a regulation falls outside the Second Amendment if it is “one of
  9   the presumptively lawful regulatory measures identified in Heller.” Rhode v.
 10   Becerra, 445 F.Supp.3d 902, 931 (quoting Jackson v. City & Cty. of San Francisco,
 11   746 F.3d 953, 960 (9th Cir. 2014)). As stated above, the UHA is one of those
 12   regulatory measures.
 13        Plaintiffs argue that not all “laws imposing conditions and qualifications on
 14   the commercial sale of arms” should be considered outside the scope of the Second
 15   Amendment. Opp. at 8-9. They argue that the Second Amendment should apply to
 16   any such regulation if the law creates anything more than a “de minimis effect” on
 17   the core right to keep and bear arms, citing only the dissenting opinion in Pena.
 18   Opp. at 9. However, in Teixera v. Cty. of Alameda, the Ninth Circuit considered
 19   the scope of the Heller exception for regulations of firearms sales and determined
 20   that the exception applies at least where the right to possess firearms is “not
 21   significantly impaired.” 873 F.3d 670, 688 (9th Cir. 2017) (en banc). The UHA
 22   does not significantly impair Plaintiffs’ Second Amendment rights. Pena, 898 F.3d
 23   at 978 (“being unable to purchase a subset of semiautomatic weapons, without
 24   more, does not significantly burden the right to self-defense in the home”); see also
 25   section II(B)(1), infra.
 26        Finally, Plaintiffs argue that the Second Amendment applies to the UHA
 27   because regulations of handgun manufacturers are not “presumptively lawful”
 28   under Heller. However, the Heller exceptions “does not purport to be exhaustive.”
                                                 5
                                             Reply in Support of Motion to Dismiss (20-cv-2190)
Case 3:20-cv-02190-DMS-DEB Document 14 Filed 03/01/21 PageID.576 Page 10 of 16



   1   Heller, 554 U.S. at 627, n.26. Indeed, “Heller said nothing about extending Second
   2   Amendment protection to firearm manufacturers or dealers.” Teixeira, 873 F.3d at
   3   690 n.24 (quoting Mont. Shooting Sports Ass’n v. Holder, No. CV-09-147-DWM-
   4   JCL, 2010 WL 3926029, at *21 (D. Mont. Aug. 31, 2010). “Consistent with Heller,
   5   a number of lower courts have previously determined or assumed that there is no
   6   Second Amendment right to be a firearm manufacturer or dealer.” Mont. Shooting
   7   Sports Ass’n, 2010 WL 3926029, at *21 n.17 (quotation omitted) (collecting cases);
   8   see also Pena, 898 F.3d at 986 (“The microstamping restrictions on commercial
   9   manufacture and sale implicate the rights of gun owners far less than laws directly
  10   punishing the possession of handguns” (emphasis added)).
  11        B.   Even if the Second Amendment Applied, the Unsafe Handgun
                 Act Withstands Constitutional Scrutiny
  12
                 1.   The UHA Is Subject Only to Intermediate Scrutiny
  13
  14        As the Ninth Circuit determined in Pena, the UHA is subject only to
  15   intermediate scrutiny, assuming the Second Amendment even applies. Strict
  16   scrutiny applies only when a law “implicates the core of the Second Amendment
  17   right and severely burdens that right.” Silvester v. Harris, 843 F.3d 816, 821 (9th
  18   Cir. 2016). If both requirements are not met, intermediate scrutiny applies. Fyock
  19   v. Sunnyvale, 779 F.3d 991, 998-99 (9th Cir. 2015); see also Pena, 898 F.3d at 977.
  20   There is “near unanimity in the post-Heller case law that when considering
  21   regulations that fall within the scope of the Second Amendment, intermediate
  22   scrutiny is appropriate.” Silvester, 843 F.3d at 823.
  23        Neither of the strict scrutiny requirements are met here. First, the UHA does
  24   not implicate the core of the Second Amendment because it does not concern
  25   anyone’s possession and use of firearms generally, much less in the home. See
  26   Heller, 554 U.S. at 635 (core of Second Amendment is “the right of law-abiding,
  27   responsible citizens to use arms in defense of hearth and home”). The UHA
  28   regulates only the manufacture and sale of certain handguns.
                                                 6
                                              Reply in Support of Motion to Dismiss (20-cv-2190)
Case 3:20-cv-02190-DMS-DEB Document 14 Filed 03/01/21 PageID.577 Page 11 of 16



   1        Second, as this Court already determined in Pena, even if the UHA burdened
   2   any Second Amendment right, it is not a severe burden. Pena, 898 F.3d at 978-79
   3   (“being unable to purchase a subset of semiautomatic weapons, without more, does
   4   not significantly burden the right to self-defense in the home”); see also
   5   Jackson, 746 F.3d at at 964 (no severe burden where, unlike in Heller, law did not
   6   “substantially prevent law-abiding citizens from using firearms to defend
   7   themselves in the home”). Unlike in Heller, the UHA does not ban the possession
   8   of any handguns or the possession (or purchase) of “an entire class” of arms.
   9   Heller, 554 U.S. at 629. The UHA simply requires firearms sold and manufactured
  10   in California to include three safety features. Further, “[a]ny burden on the right is
  11   lessened by the UHA’s exceptions” to the safety feature requirements, including
  12   those “grandfathered on the roster,” and transferred through private transactions.
  13   Pena, 898 F.3d at 979.
  14             2.    The UHA Satisfies Intermediate Scrutiny
  15        As the Ninth Circuit properly concluded in Pena, the UHA satisfies
  16   intermediate scrutiny. Pena, 898 F.3d at 979. Intermediate scrutiny requires (1) a
  17   significant, substantial, or important government objective, and (2) a reasonable fit
  18   between the challenged law and the asserted objective. Id. The law need not be the
  19   “least restrictive means” of achieving the interest. Fyock, 779 F.3d at 1000.
  20        The Ninth Circuit properly determined in Pena that the three challenged safety
  21   provisions—the chamber load indicator, magazine disconnect mechanism, and
  22   microstamping—satisfy both requirements of intermediate scrutiny. Pena, 898
  23   F.3d at 979; id. 979-986.
  24        For the first requirement of an important government objective, the court
  25   determined that the state’s interests in public safety and crime prevention were
  26   “undoubtedly adequate.” Id. at 980, 981-82. In particular, the laws’ objectives are
  27   to prevent accidental shootings from loaded guns and to aid law enforcement’s
  28   investigations of shootings. Id. at 979-986. The importance of these objectives has
                                                  7
                                              Reply in Support of Motion to Dismiss (20-cv-2190)
Case 3:20-cv-02190-DMS-DEB Document 14 Filed 03/01/21 PageID.578 Page 12 of 16



   1   not diminished since Pena, and Plaintiffs do not appear to argue otherwise here.
   2   See also Jackson, 746 F.3d 965-66 (“reducing the number of gun-related injuries
   3   and deaths” is significant government interest).
   4        For the second intermediate scrutiny requirement, the Ninth Circuit
   5   determined in Pena that there is a “reasonable fit” between the government’s
   6   identified interests and the three challenged safety requirements. Courts have often
   7   characterized this requirement whether the law and the government objective are
   8   “substantially related.” See e.g., Silvester, 843 F.3d at 827; Jackson, 746 F.3d at
   9   966; United States v. Chovan, 735 F.3d 1127, 1140-41 (9th Cir. 2013). “When
  10   reviewing the reasonable fit between the government's stated objective and the
  11   regulation at issue, the court may consider ‘the legislative history of the enactment
  12   as well as studies in the record or cited in pertinent case law’” Fyock, 779 F.3d at
  13   1000 (quoting Jackson, 746 F.3d at 966) Chovan, 735 F.3d at 1140; Silvester, 843
  14   F.3d at 827-28.
  15        In Pena, the legislative history, studies, and case law supported the Ninth
  16   Circuit’s determination of reasonable fit. See Pena, 898 F.3d at 980-86. They
  17   demonstrated to the court that chamber load indicators and magazine disconnect
  18   mechanisms reasonably promote safety by helping to prevent the accidental
  19   discharge of firearms. Id. at 980 (“The legislative history cites studies confirming
  20   this common-sense conclusion”). The Court also determined, in a lengthy
  21   discussion, that legislative history, studies, and case law support the conclusion that
  22   the microstamping requirement is a reasonable fit. Id. at 981-86. For each of the
  23   safety features, the Court considered the plaintiffs’ rebuttal argument and evidence,
  24   but found it unpersuasive. Id. at 980-86. Thus, under the “reasonable fit” standard,
  25   the Ninth Circuit’s conclusions in Pena govern here.
  26        Plaintiffs argue that the fit here is not reasonable because the roster excludes
  27   many handguns that are “distributed by highly reputable manufacturers widely
  28   known and respected for consistently producing high quality, safe firearms.” Opp.
                                                  8
                                              Reply in Support of Motion to Dismiss (20-cv-2190)
Case 3:20-cv-02190-DMS-DEB Document 14 Filed 03/01/21 PageID.579 Page 13 of 16



   1   at 16. However, even if some off-roster handguns possess other safety features, the
   2   purpose and effect of the UHA’s required safety features is to make handguns safer,
   3   by requiring certain features as determined by Legislature, not Plaintiffs or
   4   manufacturers. See Pena, 898 F.3d at 980-86. And, like in Pena, Plaintiffs here do
   5   not allege that the safety features themselves “clearly thwart, rather than advance,
   6   California’s goal of saving lives by preventing accidental discharges.” Id. at 980.
   7        The UHA safety features also reasonably promote safety even if, as Plaintiffs
   8   allege, some off-roster handgun models include features that may increase safety
   9   only for particular individuals. Opp. at 17. The Second Amendment generally
  10   protects an individual’s right to possess a firearm in the home for self-defense.
  11   Heller, 554 U.S. at 635. It does not confer on each individual a right to possess the
  12   “safest” handgun based on their individual characteristics. Plaintiffs notably have
  13   not alleged that the UHA prevents any of them from possessing (or even
  14   purchasing) a handgun that he or she can operate for self-defense.
  15        Finally, the new roster removal provision in section 31910(b)(7) also
  16   reasonably fits the purpose of public safety. By including handgun models on the
  17   roster that existed before the challenged safety requirements were enacted, the
  18   roster grandfathers in non-complying models. By removing these grandfathered
  19   models from the roster when new models are added that do include all mandatory
  20   safety features, section 31910(b)(7) facilitates a gradual transition over time
  21   towards full compliance. Although Plaintiffs argue that the removal of even one
  22   handgun from the roster violates their Second Amendment rights, Opp. at 22, again,
  23   individuals have no “constitutional right to purchase a particular handgun.” Pena,
  24   898 F.3d at 973.
  25   III. THE UNSAFE HANDGUN ACT DOES NOT VIOLATE EQUAL PROTECTION
  26        Plaintiff’s equal protection claim challenging the UHA’s exception for
  27   handguns used solely as props in film productions also fails as a matter of law.
  28
                                                  9
                                              Reply in Support of Motion to Dismiss (20-cv-2190)
Case 3:20-cv-02190-DMS-DEB Document 14 Filed 03/01/21 PageID.580 Page 14 of 16



   1        “The first step in equal protection analysis is to identify the [defendant’s]
   2   classification of groups.” Freeman v. City of Santa Ana, 68 F.3d 1180, 1187 (9th
   3   Cir. 1995). Here, section 32110(h) does not trigger equal protection review at all
   4   because the statute does not distinguish between different groups of potential
   5   manufacturers or purchasers. The exception applies only to the sale of a handgun
   6   “that is to be used” solely in a film. § 32110(h). Thus, the exception is available
   7   equally to all people, including Plaintiffs, for such use.
   8        Even if 32110(h) did trigger equal protection review, which it does not, it
   9   would withstand such review, as already decided in Pena. See Pena, 898 F.3d at
  10   987. There, the court appropriately applied rational basis scrutiny because section
  11   32110(h) does not discriminate against a protected group or infringe on a
  12   fundamental right. Pena, 989 F.3d at 988. Plaintiffs here assert that the court in
  13   Pena should have applied heightened scrutiny, arguing that section 32110(h)
  14   infringes on Plaintiffs’ Second Amendment rights. Opp. at 24-25. However,
  15   heightened scrutiny in equal protection review is appropriate only when a statute
  16   “substantially burdens” fundamental rights. Green v. City of Tucson, 340 F.3d
  17   891, 896 (9th Cir. 2003). The challenged UHA provisions “do not substantially
  18   burden” the core Second Amendment right to possess firearms for self-defense in
  19   the home. Pena, 898 F.3d 978; see also section II(B)(1), supra. Rational basis
  20   review was therefore proper in Pena. And, the exception in section 32110(h) is
  21   rational because firearms used in film protection “are not intended to be used for
  22   live fire,” or as offensive or defensive weapons, and therefore do not pose the same
  23   threat to public safety. Pena, 898 F.3d at 989.
  24                                      CONCLUSION
  25        For the reasons above and in Defendants’ motion, Defendants respectfully ask
  26   the Court to grant their motion to dismiss Plaintiffs’ Complaint.
  27
  28
                                                  10
                                               Reply in Support of Motion to Dismiss (20-cv-2190)
Case 3:20-cv-02190-DMS-DEB Document 14 Filed 03/01/21 PageID.581 Page 15 of 16



   1   Dated: March 1, 2021                     Respectfully Submitted,
   2                                            XAVIER BECERRA
                                                Attorney General of California
   3                                            ANTHONY R. HAKL
                                                Supervising Deputy Attorney General
   4
   5
   6                                            /s/ Gabrielle D. Boutin
                                                GABRIELLE D. BOUTIN
   7                                            Deputy Attorney General
                                                Attorneys for Defendants Attorney
   8                                            General Becerra and Director Luis
                                                Lopez, in their official capacities
   9   SA2020304764
       34858941.docx
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           11
                                        Reply in Support of Motion to Dismiss (20-cv-2190)
Case 3:20-cv-02190-DMS-DEB Document 14 Filed 03/01/21 PageID.582 Page 16 of 16




                                  CERTIFICATE OF SERVICE

 Case Name:        Renna, Lana Rae, et al. v.              No.    20-cv-2190
                   Xavier Becerra, et al.

 I hereby certify that on March 1, 2021, I electronically filed the following documents with the
 Clerk of the Court by using the CM/ECF system:
                         REPLY IN SUPPORT OF MOTION TO DISMISS
 I certify that all participants in the case are registered CM/ECF users and that service will be
 accomplished by the CM/ECF system.
 I declare under penalty of perjury under the laws of the State of California and the United States
 of America the foregoing is true and correct and that this declaration was executed on March 1,
 2021, at Sacramento, California.


                 Ritta Mashriqi                                   /s/Ritta Mashriqi
                   Declarant                                          Signature
 SA2020304764
 34866688.docx
